                                                                    Case 2:18-cv-00171-JCM-CWH Document 20 Filed 11/09/18 Page 1 of 4




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys    for    Carrington        Mortgage
                                                                 Services, LLC
                                                            8
                                                            9                                   UNITED STATES DISTRICT COURT

                                                            10                                          DISTRICT OF NEVADA
                                                                 CARRINGTON MORTGAGE SERVICES,                       Case No.: 2:18-cv-00171-JCM-CWH
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 LLC,
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                         Plaintiff,                  STIPULATED JUDGMENT
AKERMAN LLP




                                                            13   vs.

                                                            14   PELICAN CREEK OWNERS ASSOCIATION;
                                                                 DOE INDIVIDUALS I-X, inclusive, and ROE
                                                            15   CORPORATIONS I-X, inclusive,

                                                            16                           Defendants.

                                                            17

                                                            18            Carrington Mortgage Services, LLC and Pelican Creek Owners Association (HOA) stipulate
                                                            19   and agree as follows:
                                                            20
                                                                          1.    Tommy E. Moon and Marlene W. Moon executed a deed of trust dated May 20,
                                                            21
                                                                 2009, in favor of Taylor, Bean & Whitaker Mortgage Corp., encumbering real property commonly
                                                            22
                                                                 known as 5030 Paradise Harbor Place, North Las Vegas, Nevada 89031, designated assessor's parcel
                                                            23

                                                            24   no. 124-32-713-022. Mortgage Electronic Registration Systems, Inc. (MERS) was listed as the

                                                            25   designated beneficiary under the deed of trust. This deed of trust was recorded in the Clark County

                                                            26   Recorder's Office on May 29, 2009, as Instrument No. 20090529-0006483 (Deed of Trust).
                                                            27

                                                            28
                                                                 45192318;1
                                                                 45357055;1
                                                                    Case 2:18-cv-00171-JCM-CWH Document 20 Filed 11/09/18 Page 2 of 4



                                                                          2.     On January 4, 2012, MERS assigned the Deed of Trust to Bank of America, N.A,
                                                            1

                                                            2    successor by merger to BAC Home Loans Servicing, LP fka Countrywide Home Loans Servicing,

                                                            3    LP (Bank of America) via an Assignment of Deed of Trust, which was recorded in the Clark

                                                            4    County Recorder's Office on January 5, 2012, as Instrument No. 201201050001423.
                                                            5
                                                                          3.     On December 12, 2016, Bank of America assigned the Deed of Trust to Carrington
                                                            6
                                                                 via an Assignment of Deed of Trust, which was recorded in the Clark County Recorder's Office on
                                                            7
                                                                 December 14, 2016 as Instrument No. 20161214-0002573.
                                                            8
                                                                          4.     On March 11, 2014, the HOA obtained an ownership interest in the property at a
                                                            9

                                                            10   foreclosure sale conducted by Absolute Collection Services, LLC (Absolute), on behalf of the HOA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   (HOA Foreclosure Sale), as evidenced by the Foreclosure Deed recorded in the Clark County
                      LAS VEGAS, NEVADA 89134




                                                            12   Recorder's Office on March 13, 2014, as Instrument No. 20140313-0000910.
AKERMAN LLP




                                                            13
                                                                          5.     The Parties stipulate and agree that the interest the HOA acquired at the HOA
                                                            14
                                                                 Foreclosure Sale remains encumbered by the Deed of Trust.
                                                            15
                                                                          6.     The Parties stipulate and agree that the Deed of Trust remains a valid and enforceable
                                                            16

                                                            17   lien against the Property.

                                                            18            7.     The Parties stipulate and agree that the Deed of Trust is the senior lien encumbering

                                                            19   the Property.
                                                            20            8.     The Parties therefore agree that the entry of this Stipulated Judgment fully resolves
                                                            21
                                                                 the Parties' claims in this action, and the Parties agree to dismiss with prejudice any remaining
                                                            22
                                                                 claims that were brought or that could have been brought in the above-captioned matter.
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 2
                                                                 45192318;1
                                                                 45357055;1
                                                                    Case 2:18-cv-00171-JCM-CWH Document 20 Filed 11/09/18 Page 3 of 4



                                                                          9.    Each party shall bear its own attorneys' fees and costs.
                                                            1

                                                            2             IT IS SO STIPULATED AND AGREED.

                                                            3             DATED this 9th day of November, 2018.

                                                            4
                                                                  AKERMAN, LLP                                        HALL JAFFE & CLAYTON, LLP
                                                            5

                                                            6     /s/ Natalie L. Winslow____________________          /s/ Ashlie L. Surur_______________________
                                                                  ARIEL E. STERN, ESQ.                                ASHLIE L. SURUR, ESQ.
                                                            7     Nevada Bar No. 8276                                 Nevada Bar No. 11290
                                                                  NATALIE L. WINSLOW, ESQ.                            7425 Peak Drive
                                                            8     Nevada Bar No. 12125                                Las Vegas, NV 89128
                                                                  1635 Village Center Circle, Suite 200
                                                            9     Las Vegas, NV 89134                                 Attorneys for Pelican Creek Owners Association
                                                            10
                                                                  Attorneys for Carrington Mortgage Services,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    LLC
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  3
                                                                 45192318;1
                                                                 45357055;1
                                                                    Case 2:18-cv-00171-JCM-CWH Document 20 Filed 11/09/18 Page 4 of 4




                                                            1                                                ORDER

                                                            2             Based on the Parties' stipulations, IT IS HEREBY ORDERED the HOA's interest in the

                                                            3    property located at 5030 Paradise Harbor Place, North Las Vegas, Nevada 89031, APN 124-32-713-

                                                            4    022, as evidenced by the Foreclosure Deed recorded in the Clark County Recorder's Office on March

                                                            5    13, 2014, as Instrument No. 20140313-0000910, is encumbered by the Deed of Trust recorded in the

                                                            6    Clark County Recorder's Office on May 29, 2009, as Instrument No. 20090529-0006483.

                                                            7             IT IS FURTHER ORDERED that the Deed of Trust recorded in the Clark County

                                                            8    Recorder's Office on May 29, 2009, as Instrument No. 20090529-0006483, remains a valid and
                                                            9    enforceable lien encumbering the property located at 5030 Paradise Harbor Place, North Las Vegas,

                                                            10   Nevada 89031, APN 124-32-713-022, and is the senior lien encumbering that property.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11            IT IS FURTHER ORDERED that all claims that were asserted or that could have been
                      LAS VEGAS, NEVADA 89134




                                                            12   asserted in the above-captioned matter are dismissed, with prejudice. Each party shall bear its
AKERMAN LLP




                                                            13   attorneys' fees and costs.

                                                            14            IT IS FURTHER ORDERED that the lis pendens recorded against the property as

                                                            15   Instrument No. 201801310004777 is expunged.

                                                            16                   November___,
                                                                          DATED: November 16, 2018.
                                                                                              2018.

                                                            17

                                                            18                                              UNITED STATES DISTRICT COURT JUDGE

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                               4
                                                                 45192318;1
                                                                 45357055;1
